Mr. Justice Craig delivered the opinion of the Court: We have been favored.with no argument in support of the first and second errors assigned, and hence we have concluded that they have been abandoned, or at least are not relied upon here. The point discussed and relied upon in the argument is, that the court erred in rendering judgment on the verdict. It appears from the record that the trial, which was in an action of assumpsit on a promissory note, occurred on the first day of February, 1883. After the respective parties had introduced their evidence :the jury retired, and as the hour for adjournment had arrived, the court ordered the jury, in the event they should agree before the meeting of the court on the next day, to seal up the verdict, deliver it to the clerk, separate, and meet the court when court convened on the next morning. The jury agreed upon a verdict, which was reduced to writing, sealed, and delivered to the clerk. On the following day, being one of the days of the January term, the jury being present in court and the counsel of the parties present, the clerk of the court, in the presence of the jury and by order of court, opened the sealed verdict, which was in the words and figures as follows, to-wit: “Chicago, Feb. 1st, 1883. “We, the jury, find the issues for the plaintiff, and assess his damages at (1467.88) fourteen hundred and sixty-seven and eiglity-eight cents.” This was signed by eleven jurymen. But the clerk read said verdict to the jury as though the same had been as follows: “Chicago, Feb. 1st, 1883. “We, the jury, 'find the issues for the plaintiff, and assess his damages at fourteen hundred and sixty-seven dollars and eighty-eight cents.” —And then and there asked the jury if the same was their verdict. The said jury, through its foreman, said that it was, whereupon they were discharged, and judgment was rendered on the verdict for $1467.88. A verdict may be reduced to writing.and signed by the jury, or it may be delivered oro tenus by the foreman. The validity of a verdict does not depend upon its being reduced to writing and signed by the members of the jury, but whatever may be pronounced as the verdict by the jury in open court, whether in writing, or verbally through the foreman, is to be regarded as the verdict of the jury. The fact that a jury may be directed to seal their verdict and deliver it to the clerk, is of no consequence. When the verdict is read in court, if any one of the jurors declares that it is not his verdict, then there is no verdict upon which a judgment can be entered. In Root v. Sherwood, 6 Johns. 69, where the validity of a sealed verdict was under consideration, it is said: “There is no verdict of any force but a public verdict given openly in court. Until it was received and recorded it was no verdict, and the jury had a right to alter it, as they may a parol verdict.” See, also, Blakely v. Sheldon, 7 Johns. 33; Rigg v. Cook, 4 Gilm. 336; Martin v. Moreloek, 32 Ill. 485. In the last case cited it was ruled that a verdict was not considered valid and final until pronounced in open court. Either party has the right to have the jury examined by the poll before the verdict is recorded. Here a verdict was reduced to writing and signed by the jurors. The word “dollars” was omitted from the amount which they had determined plaintiff should recover; but the clerk of the court, in reading the verdict, supplied the omission, and the jury, in response to the question propounded by the clerk, through its foreman declared that the verdict as read by the clerk was their verdict. Under such circumstances it was immaterial what the written verdict contained, or what may have been its omissions or defects. The verdict of the jury was delivered orally in court by the foreman, in the presence and hearing of the other jurors. That verdict was in due form, and judgment was properly rendered by the court upon it. The verdict as read by the clerk and rendered by the jury was their verdict, and their only verdict. The judgment of the Appellate Court will be affirmed. Judgment affirmed.